DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 6978969) in view of Easter (US 20110036939).

Regarding claim 1, Neal teaches a drive system of a gyroplane (#10) comprising a support rotor (#18) and a primary engine (#14) connected with a pusher propeller (#22) for movement in air.
Neal does not teach an electric motor. Easter teaches and an electric motor (#2230) for movement on roads ([0097]), wherein the primary engine (#110) is connected to an alternator (“an alternator connected to engine 110”; [0097]), being further connected to a charger (#2330; [0097] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Neal with the electric drive system of Easter for road travel. Doing so would reduce the power needed from the primary engine during ground operations, thus reducing fuel consumed and noise produced.
Neal, as modified by Easter, now teaches wherein the electric motor is arranged outside the driven chassis wheel (Neal: located outside the wheel as chain #50A/B transfers power to the wheel) in a support structure (Neal: #44A/B), the support structure being firmly connected with a strut supporting the driven chassis wheel (Neal: #40A/B), wherein the electric motor is provided with a small pulley (Neal: #51A/B) and connected with the driven chassis wheel by means of a belt or chain (Neal: #50A/B), wherein the traction battery is bi-directionally coupled (power flowing into and out of batteries through battery management system; [0097]; Fig. 23) with a battery management system (#2350).
Easter is silent to how the alternator is connected to the engine. It is known that gears can be used to transmit power (Neal: #51A/B), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use a gear to transmit power from the engine to the alternator for the purpose of transmitting the engine power to the alternator. Doing so would provide a conventional and known method of transferring power. 

Regarding claim 2, Neal, as modified, teaches the electric drive system of a gyroplane according to claim 1 wherein the primary engine (#14) is connected by a detachable coupling to the pusher 

Regarding claim 3, Neal, as modified, teaches the electric drive system of a gyroplane according to claim 1 wherein the alternator is power-rated identically with the electric motor (Easter: engine #110 provides power to electric motors for long distance travel [0099], therefore they would be identically power rated to avoid loss or lack of power for electric motors).

Regarding claim 6, Neal teaches the electric drive system of a gyroplane according to claim 1. Neal does not teach a casing. Easter teaches the electric motor and the driven chassis wheel are arranged in a casing (Fig. 2: #140/#150). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Neal to include the casing of Easter. Doing so would provide protection for the wheel and the motor from the elements outside of the vehicle. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 6978969) in view of Easter (US 20110036939) as applied to claim 1 above, and further in view of Wang (US 9434267).

Regarding claim 7, Neal teaches the electric drive system of a gyroplane according to claim 1. Neal does not teach the control unit provided with WiFi or Bluetooth®. WiFi and Bluetooth® are well known in the art to incorporate into vehicle control units for remote communication. For example, Wang teaches the control unit is provided with WiFi wireless communication technology (column 31, lines 7-16). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Neal to include WiFi or Bluetooth® features of Wang. Doing so would provide means for transmit or receive data to/from external devices (Wang: column 31, lines 7-25).

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., monitoring the operation state of the battery or disconnecting the battery from operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It should be noted, that the claim is directed towards a bidirectional connection which is present in Easter as the power flows into and out of the battery through the battery management system.
In response to applicant's argument that the electric motors of Easter are arranged within the wheels of the landing gears, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The base reference of Neal has a chain which would be the location one of ordinary skill in the art would place an electric motor, as taught by Easter. Easter teaches an electric motor, but the location of the motor bodily incorporated in the modification, the electric motor of Easter would, when modified, turn the gear #51A/B of Neal, for example, and thus be located outside of the wheel.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the addition of an electrical system including an electric motor to supply power to landing gear is taught by Easter, and would have been obvious, as the invention of Easter is to use power from the main engine to power the electric motor through batteries which are typically already present in air vehicles to start the main engine (see Easter [0099]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                        

/Richard R. Green/Primary Examiner, Art Unit 3647